                   Case 2:14-cv-01699-LRH-CWH Document 915 Filed 10/12/18 Page 1 of 3


            1    GIBSON, DUNN & CRUTCHER LLP                      DEBEVOISE & PLIMPTON LLP
                 Jeffrey T. Thomas (pro hac vice)                 James J. Pastore (pro hac vice)
            2    Michele L. Maryott (pro hac vice)                919 Third Avenue
                 Joseph A. Gorman (pro hac vice)                  New York, NY 10022
            3    3161 Michelson Drive                             Telephone: (212) 909-6000
                 Irvine, CA 92612-4412                            jjpastore@debevoise.com
            4    Telephone: (949) 451-3800
                 jtthomas@gibsondunn.com                          DEBEVOISE & PLIMPTON LLP
            5    mmaryott@gibsondunn.com                          Jeffrey P. Cunard (pro hac vice)
                 jgorman@gibsondunn.com                           801 Pennsylvania Avenue N.W.
            6                                                     Washington, DC 20004
                 GIBSON, DUNN & CRUTCHER LLP                      Telephone: (202) 383-8000
            7    Samuel G. Liversidge (pro hac vice)              jpcunard@debevoise.com
                 Eric D. Vandevelde (pro hac vice)
            8    333 South Grand Avenue                           RIMINI STREET, INC.
                 Los Angeles, CA 90071-3197                       Daniel B. Winslow (pro hac vice)
            9    Telephone: (213) 229-7000                        6601 Koll Center Parkway, Suite 300
                 sliversidge@gibsondunn.com                       Pleasanton, CA 94566
           10    evandevelde@gibsondunn.com                       Telephone: (925) 264-7736
                                                                  dwinslow@riministreet.com
           11    HOWARD & HOWARD ATTORNEYS
                 W. West Allen (Nevada Bar No. 5566)              RIMINI STREET, INC.
           12    3800 Howard Hughes Parkway, Suite 1000           John P. Reilly (pro hac vice)
                 Las Vegas, NV 89169                              3993 Howard Hughes Parkway, Suite 500
           13    Telephone: (702) 667-4843                        Las Vegas, NV 89169
                 wwa@h2law.com                                    Telephone: (336) 908-6961
           14                                                     jreilly@riministreet.com
           15    Attorneys for Plaintiff and Counterdefendant
                 Rimini Street, Inc., and Counterdefendant Seth
           16    Ravin
           17                              UNITED STATES DISTRICT COURT

           18                                       DISTRICT OF NEVADA

           19    RIMINI STREET, INC., a Nevada                       CASE NO. 2:14-cv-01699-LRH-CWH
                 corporation,
           20                                                        NOTICE OF MANUAL FILING
                                       Plaintiff,
           21
                        v.
           22
                 ORACLE INTERNATIONAL
           23    CORPORATION, a California corporation,
                 and ORACLE AMERICA, INC., a Delaware
           24    corporation,
           25                          Defendants.
           26
                 AND RELATED COUNTERCLAIMS.
           27

           28

Gibson, Dunn &
Crutcher LLP
                                                  NOTICE OF MANUAL FILING
                                                CASE NO. 2:14-CV-01699-LRH-CWH
                   Case 2:14-cv-01699-LRH-CWH Document 915 Filed 10/12/18 Page 2 of 3


            1    TO COUNTERCLAIMANTS AND DEFENDANTS ORACLE AMERICA AND ORACLE
            2    INTERNATIONAL CORP., AND TO THEIR ATTORNEYS OF RECORD:
            3           PLEASE TAKE NOTICE that, in connection with its Motion for Partial Summary
            4    Judgment Re: Preclusion of Oracle’s Already Adjudicated Claims and its accompanying
            5    Declaration of Thomas D. Vander Veen, Plaintiff and Counterdefendant Rimini Street, Inc. and
            6    Counterdefendant Seth Ravin (together, “Rimini”) will lodge with the Clerk of this Court a CD
            7    containing 4,621 pages of Oracle’s damages expert Elizabeth Dean’s reports and schedules
            8    submitted in Rimini I and Rimini II.
            9    Dated: October 12, 2018
           10                                                GIBSON, DUNN & CRUTCHER LLP
           11
                                                             By: /s/ Jeffrey T. Thomas
           12                                                                Jeffrey T. Thomas
           13                                                Attorneys for Plaintiff and Counterdefendant
                                                             Rimini Street, Inc., and Counterdefendant Seth
           14                                                Ravin
           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                                2
Crutcher LLP
                                                 NOTICE OF MANUAL FILING
                                               CASE NO. 2:14-CV-01699-LRH-CWH
                   Case 2:14-cv-01699-LRH-CWH Document 915 Filed 10/12/18 Page 3 of 3


            1                                   CERTIFICATE OF SERVICE
            2           I hereby certify that on this date, I caused to be electronically uploaded a true and correct

            3    copy in Adobe “pdf” format of the above document to the United States District Court’s Case

            4    Management and Electronic Case Filing (CM/ECF) system. After the electronic filing of a

            5    document, service is deemed complete upon transmission of the Notice of Electronic Filing

            6    (“NEF”) to the registered CM/ECF users. All counsel of record are registered users.

            7    DATED: October 12, 2018

            8
                                                                GIBSON, DUNN & CRUTCHER LLP
            9

           10                                                   By: /s/ Jeffrey T. Thomas
                                                                                Jeffrey T. Thomas
           11
                                                                Attorneys for Plaintiff and Counterclaimant
           12                                                   Rimini Street, Inc. and Counterdefendant Seth
                                                                Ravin
           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                                   3
Crutcher LLP
                                                  NOTICE OF MANUAL FILING
                                                CASE NO. 2:14-CV-01699-LRH-CWH
